Citation Nr: 1127944	
Decision Date: 07/27/11    Archive Date: 08/02/11

DOCKET NO.  06-39 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a right hand disorder, other than involving the right index finger, including due to exposure to asbestos.

2.  Entitlement to service connection for a right hand or wrist disorder due to carpal tunnel syndrome.

3.  Entitlement to service connection for defective vision.

4.  Entitlement to service connection for a left ankle disorder.

5.  Entitlement to service connection for residuals of an injury to the right index finger.

6.  Entitlement to service connection for residuals of malaria.

7.  Entitlement to service connection for residuals of a splenomegaly.

8.  Entitlement to a rating higher than 30 percent for migraines with a history of tension headaches.

9.  Entitlement to a rating higher than 20 percent for degenerative disc disease (DDD) of the lumbar spine.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel


INTRODUCTION

The Veteran had active military service from April 1984 to July 2004.

This appeal to the Board of Veterans' Appeals (Board) is from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

A rating decision in September 2005, in pertinent part, granted service connection for a low back disorder, now characterized as DDD of the lumbar spine, which was evaluated as 20-percent disabling, and for migraine headaches, evaluated as 
10-percent disabling.  That September 2005 rating decision denied additional claims for service connection for residuals of malaria, defective vision, status post right index finger injury deformity, and splenomegaly.


In an April 2008 rating decision since issued, the RO also denied claims for service connection for right hand carpal tunnel syndrome, a right hand disorder other than involving the right index finger, and a left ankle disorder.  As well, the RO reduced the 20 percent rating for the DDD of the lumbar spine to 10 percent, retroactively effective from November 8, 2007, but an October 2009 decision since issued reinstated the 20 percent rating for this disability as of that same date.

As support for his claims, the Veteran testified at a hearing in July 2010 at the Board's offices in Washington, DC (Central Office (CO) hearing).  The undersigned judge presided.

In late March 2011, the Board contacted the Veteran by letter to clarify the issues on appeal since the two increased-rating claims that were on appeal to the Board were not addressed during his July 2010 hearing.  He responded in April 2011, indicating he is indeed appealing these two increased-rating claims, as well as the others listed on the title page of this decision, and that he did not want a hearing concerning these two additional increased-rating claims.

That notwithstanding, additional development is required regarding his claims for service connection for a right hand disorder, other than involving his right index finger, including due to exposure to asbestos, and for a right hand or wrist disorder due to carpal tunnel syndrome, defective vision, a left ankle disorder, residuals of an injury to his right index finger, and concerning his request for a rating higher than 30 percent for his migraines with history of tension headaches and for a rating higher than 20 percent for the DDD of his lumbar spine.  So the Board is remanding these several claims to the RO via the Appeals Management Center (AMC) in Washington, DC.

The Board, however, is going ahead and deciding his claims for service connection for residuals of malaria and splenomegaly.



FINDING OF FACT

The Veteran does not have residuals of malaria or splenomegaly, so no current disability to attribute or causally relate to his active military service.


CONCLUSION OF LAW

The Veteran does not have residuals of malaria or splenomegaly as a result of disease or injury incurred in or aggravated by his active military service.  38 U.S.C.A. §§ 1101, 1131 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Duties to Notify and Assist

Review of the claims file reveals compliance with the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100, et seq.  See also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  That is, by way of letters dated in May 2005, July2007, October 2007, June and July 2008, the RO advised the Veteran of the evidence needed to substantiate his claims and explained what evidence VA was obligated to obtain or to assist him in obtaining and what information or evidence he was responsible for providing.  38 U.S.C.A. § 5103(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  For claims, as here, pending before VA on or after May 30, 2008, 38 C.F.R. § 3.159 was amended to eliminate the requirement that VA also request that he submit any evidence in his possession that might substantiate his claims.  See 73 FR 23353 (Apr. 30, 2008).

It equally deserves mentioning that a March 2006 letter specifically informed the Veteran of the downstream disability rating and effective date elements of his service-connection claims.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

And, as importantly, since providing that additional VCAA notice in March 2006, the RO has gone back and readjudicated his claims in statements of the case (SOCs) issued in November 2006 and October 2008, and in supplemental SOCs (SSOCs) since issued in May and December 2008 and in October 2009.  This is important to point out because if, as here, the notice provided prior to the initial adjudication of the claim was inadequate or incomplete, this timing error can be effectively "cured" by providing any necessary VCAA notice and then going back and readjudicating the claim - such as in a SOC or SSOC, such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of his claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United States Supreme Court made clear that a reviewing court, in considering the rule of prejudicial error, is precluded from applying a mandatory presumption of prejudice rather than assessing whether, based on the facts of each case, the error was outcome determinative.  In Sanders, the Supreme Court rejected the lower Federal Circuit's framework (see Sanders v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007)) that all VA notice errors are presumptively prejudicial, in part, because it was "complex, rigid, and mandatory."  Id., at 1704.  The Supreme Court rejected the Federal Circuit's analysis because it imposed an unreasonable evidentiary burden on VA to rebut the presumption and because it required VA to demonstrate why the error was harmless, rather than requiring the appellant - as the pleading party, to show the error was harmful.  Id., at 1705-06.  The Supreme Court stated that it had "warned against courts' determining whether an error is harmless through the use of mandatory presumptions and rigid rules rather than case-specific application of judgment, based upon examination of the record."  Id., at 1704-05.  Thus, it is clear from the Supreme Court's analysis that, while the Veterans Court may conclude generally that a specific type of error is more likely to prejudice an appellant, the error must nonetheless be examined in the context of the facts of the particular case.  Id.


And as for the duty to assist, the RO obtained the Veteran's service treatment records (STRs) and VA treatment records, as well as his private medical records.  In terms of a VA examination to determine whether he has residuals of malaria and splenomegaly as a result of his military service, the Board finds the controlling standards of the Court's decision in McLendon v. Nicholson, 20 Vet. App. 79 (2006), have not been met. According to the holding in this precedent case, a medical examination is necessary in a service-connection claim when there is:  (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or a service-connected disability, but (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  Id., at 81.  See also 38 U.S.C.A. § 5103A(d)(2) and 38 C.F.R. § 3.159(c)(4).

When determining whether a VA examination is required under 38 U.S.C. § 5103A(d)(2), the law requires competent evidence of a disability or symptoms of a disability, but does not require competent evidence of a nexus, only that the evidence indicates an association between the disability and service or a service-connected disability.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).

Where, however, the Board makes a finding that lay evidence regarding an 
in-service event or injury is not credible, a VA examination is not required.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010).

Here, there is no competent evidence suggesting the Veteran has residuals of malaria or splenomegaly or even any relevant symptoms, much less associated with his military service, so the first prong of the McLendon test is not met.  See also Duenas v. Principi, 18 Vet. App. 512, 519 (2004).  Accordingly, the Board finds that no further assistance is necessary to meet the requirements of the VCAA.


Service Connection

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military service in the line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Stated somewhat differently, to establish entitlement to direct service connection for the claimed disability, there generally must be:  (1) medical evidence of current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or an injury; and (3) medical evidence of a nexus or link between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).

Service connection may be established either by showing direct service incurrence or aggravation or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Other diseases initially diagnosed after service also may be service connected if the evidence, including that pertinent to service, shows the diseases were incurred in service.  38 C.F.R. § 3.303(d).

But if chronicity of disease or injury in service is not shown, or legitimately questionable, then a showing of continuity of symptomatology following service is required to support the claim.  38 C.F.R. § 3.303(b).  Establishing continuity of symptomatology under 38 C.F.R. § 3.303(b) is an alternative method of satisfying the second and third Shedden requirements to establish chronicity (permanency) of disease or injury in service and, in turn, relate current disability to service.  See also Clyburn v. West, 12 Vet. App. 296, 302 (1999).


For the showing of chronic disease in service, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Id.  Further, evidence relating a current disorder to service must be medical unless it concerns a disorder that may be competently demonstrated by lay observation.  Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  When, for example, a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

So medical evidence is not always or categorically required in every instance when the determinative issue involves either medical diagnosis or etiology, but rather this issue may, depending on the facts of the case, be demonstrated by competent and credible lay evidence under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The determination as to whether these requirements for service connection are met is based on an analysis of all the evidence of record, both medical and lay, and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1, 8 (1999).


Residuals of Malaria and Splenomegaly

In Brammer v. Derwinski, 3 Vet. App. 223 (1992), the Court noted that Congress specifically limited entitlement for service- connected disease or injury to cases where such incidents had resulted in a disability.  See also Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection may not be granted unless a current disability exists).  A "current disability" means a disability shown by competent evidence to exist.  Chelte v. Brown, 10 Vet. App. 268 (1997).

The Veteran asserts that he contracted malaria while in service in the Honduras, and that, as a result, he has residuals of malaria and splenomegaly.

His STRs confirm he contracted malaria and was treated for it and resultant splenomegaly.  But his subsequently dated STRs do not suggest he had chronic, meaning permanent, residual disability as a consequence.  These later dated STRs reveal no evidence, including laboratory findings, referable to malaria or splenomegaly.

The Veteran's military service ended in July 2004, and review of the post-service medical evidence also does not show there has been any diagnosis reflecting malaria or residuals of malaria or splenomegaly.  Indeed, to the contrary, VA medical examination records from August 2005, so from just a little more than one year after his service ended, show that laboratory testing including a malaria smear was negative, and there was no evidence of splenomegaly on objective physical examination either.

The Veteran has offered lay statements and testimony that his residuals of malaria include liver disease and other physical ailments, but malaria is not the type of condition that is readily amenable to mere lay diagnosis or, as importantly, probative comment regarding its etiology.  Neither is the Veteran competent, by way of his lay testimony, to ascribe the symptoms he has experienced since service to malaria or splenomegaly.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (reiterating this axiom in a claim for rheumatic heart disease).

Absent proof he has these claimed disabilities, including residuals of any infection contracted in service, he has not presented valid claims.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  See also Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328, 1332 (1997) (holding that VA compensation only may be awarded to an applicant who has disability existing on the date of application, not for past disability).  But see, too, McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (clarifying that the Veteran need only have the claimed disability at the time he files his claim, even if it subsequently resolves before VA adjudicates or decides his claim).  Here, though, he has failed to satisfy this threshold preliminary evidentiary burden of proof.  Consequently, the preponderance of the evidence is against his claims, in turn meaning there is no reasonable doubt to resolve in his favor, and that these claims accordingly must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

The claims for service connection for residuals of malaria and splenomegaly are denied.


REMAND

As mentioned, under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation (service-connection) claims, VA must provide a medical examination when there is:  (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or a 
service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  See also 38 U.S.C.A. § 5103A(d)(2) and 38 C.F.R. § 3.159(c)(4).

The Veteran's STRs confirm that he received treatment on several occasions for injuries sustained to his right hand and fingers.  The reports of X-rays during his service also show an old healed fracture of the right 5th metacarpal.

The post-service medical records from August 2005, so from just a little more than a year after his service had ended in July 2004, mention further complaints referable to his right hand and indicate early-stage arthritis of the fingers could not be ruled out.  Carpal Tunnel Syndrome (CTS) also was diagnosed.

The Board is prohibited from exercising its own independent judgment to resolve medical questions.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991).

Regarding the left ankle, the Veteran STRs show treatment for Achilles tendonitis and other foot problems.  He has claimed in his supporting lay statements to having had ongoing complaints and symptoms referable to this ankle during the years since, requiring the use of an ankle brace.  Service connection already has been established for left foot plantar fasciitis with hell spur, left shin splints and Achilles tendonitis, and left knee strain.  But the impact of these service-connected disabilities, if any, on his left ankle in particular remains unknown.  According to 38 C.F.R. § 3.310(a) and (b), service connection may be established on a secondary basis for disability that is proximately due to, the result of, or aggravated by a service-connected condition.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Medical evidence is generally required to associate a claimed disability with a service-connected condition.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); Velez v. West, 11 Vet. App. 148, 158 (1998); and McQueen v. West, 13 Vet. App. 237 (1999).


Concerning the claim for defective vision, the Veteran's STRs show he received a diagnosis of myopia, requiring correction with a prescription for eyeglasses.  VA regulations provide that myopia, which is a type of refractive error of the eyes, is a developmental defect and not a disease or an injury within the meaning of applicable legislation for VA compensation purposes.  38 C.F.R. §§ 3.303(c), 4.9. Be that as it may, his STRs also show that he sustained an eye injury during service, and there are service clinical findings referencing uveitis, bleached photo receptors, and problems with night vision.  He continues to report complaints concerning his vision, the extent of which is unknown, and he asserts that his visual acuity decreased subsequent to his eye injuries in service.

VA regulations specifically prohibit service connection for refractive errors of the eyes unless such defect was the subject of aggravation during service by a superimposed disease or injury resulting in additional disability.  See VAOPGCPREC 82-90 (July 18, 1990) (cited at 55 Fed. Reg. 45,711) (Oct. 30, 1990) (service connection may not be granted for defects of congenital, developmental, or familial origin, unless the defect was subject to a superimposed disease or injury).  In light of the STRs and the Veteran's lay statements concerning his vision problems since the trauma in service, medical comment is needed to determine the etiology and extent of his current vision problems and their potential relationship, if any, to his military service.

And as for the remaining claims requesting higher ratings for the DDD of the lumbar spine and migraine headaches, the Veteran needs to undergo additional VA examination to reassess the severity of these disabilities.  His most recent VA compensation examinations for these disabilities were in January 2009, so more than 21/2 years ago.  The Court has held that when a Veteran claims that a disability is worse than when originally rated (or last examined by VA), and the available evidence is too old to adequately evaluate the current state of the condition, VA must provide a new examination.  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  See also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (where the Court determined the Board should have ordered a contemporaneous examination of the veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating); see, too, Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination). See, as well, VAOPGCPREC 11-95 (April 7, 1995); and Green v. Derwinski, 1 Vet. App. 121 (1991).

Accordingly, these claims are REMANDED for the following additional development and consideration:

1.  Schedule a VA compensation examination for a medical opinion concerning the etiology of the Veteran's claimed right hand or wrist disorder and right index finger disorder in particular.  The VA examiner is asked to comment on the likelihood (very likely, as likely as not, or unlikely) that any disorder currently affecting this hand wrist and/or finger, including carpal tunnel syndrome, is related to or the result of the Veteran's military service, including any injuries he may have sustained during service.

The term "as likely as not" (at least 50 percent probability) does not mean merely within the realm of medical possibility, rather, that the weight of medical evidence both for and against a conclusion such as causation is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

All necessary diagnostic testing and evaluation needed to make this determination should be performed.  The designated examiner must review the claims file, including a complete copy of this remand, for the Veteran's pertinent medical and other history.

The examiner must discuss the rationale of the opinion, whether favorable or unfavorable, if necessary citing to specific evidence in the file.

2.  Also schedule a VA compensation examination for a medical opinion concerning the etiology of the Veteran's left ankle disorder, if any.  The VA examiner is asked to comment on the likelihood (very likely, as likely as not, or unlikely) that any current left ankle disability is directly or presumptively related to or the result of the Veteran's military service or alternatively secondarily related as proximately due to, the result of, or aggravated by a service-connected disability such as his left foot plantar fasciitis with heel spur, left shin splints and Achilles tendonitis, and left knee strain, to in turn warrant granting service connection on this alternative secondary basis.

The term "as likely as not" (at least 50 percent probability) does not mean merely within the realm of medical possibility, rather, that the weight of medical evidence both for and against a conclusion such as causation is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

All necessary diagnostic testing and evaluation needed to make this determination should be performed.  The designated examiner must review the claims file, including a complete copy of this remand, for the Veteran's pertinent medical and other history.

The examiner must discuss the rationale of the opinion, whether favorable or unfavorable, if necessary citing to specific evidence in the file.

3.  As well, schedule a VA compensation examination for a medical opinion concerning the etiology of the Veteran's claimed vision disorder(s).  The VA examiner is asked to comment on the likelihood (very likely, as likely as not, or unlikely) that any current eye disorder (other than myopia) is related to or the result of the Veteran's military service, including any injuries he sustained while in service.

The examiner is further requested to comment on the likelihood (very likely, as likely as not, or unlikely) any current eye defect is additional disability the Veteran has as the result of aggravation during service of his myopia by superimposed disease or injury.

The term "as likely as not" (at least 50 percent probability) does not mean merely within the realm of medical possibility, rather, that the weight of medical evidence both for and against a conclusion such as causation is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

All necessary diagnostic testing and evaluation needed to make these determinations should be performed.  The designated examiner must review the claims file, including a complete copy of this remand, for the Veteran's pertinent medical and other history.

The examiner must discuss the rationale of the opinion, whether favorable or unfavorable, including if necessary citing to specific evidence in the file. 

4.  Also schedule a VA compensation examination to reassess the severity of the DDD of the Veteran's lumbar spine.  All diagnostic testing and evaluation needed to make this determination should be performed, and all clinical findings reported in detail.

The examiner should review the claims file for the pertinent medical and other history, including a complete copy of this remand.

(a) The examiner must specify the range of motion on forward flexion, backward extension, left and right lateral flexion (side bending), and left and right rotation (twisting).  These ranges of motion should be measured in degrees, with normal range of motion additionally indicated for comparison.

If motion is so restricted that there is what amounts to ankylosis, favorable or unfavorable, then this must be expressly indicated.

(b) The examiner must also determine whether there are objective clinical indications of pain/painful motion, weakened movement, premature/excess fatigability, or incoordination and, if feasible, these determinations should be expressed in terms of the degree of additional range-of-motion loss due to such factors.  This includes instances when these symptoms "flare- up" or when the lumbar spine is subject to prolonged, repetitive motion over a period of time.  And this determination also should be portrayed, if feasible, in terms of the degree of additional range of motion lost due to these factors.

The examiner should comment, as well, on whether the Veteran's DDD (i.e., intervertebral disc syndrome (IVDS)) involves incapacitating episodes* and, if so, the total duration of them during the past 12 months.

*According to Note (1) in 38 C.F.R. § 4.71a, Diagnostic Code 5243, and incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.

If there is neurological impairment of the lower extremities associated with the DDD of the lumbar spine disability, then the examiner should specify the affected nerve and indicate the severity of this impairment (incomplete versus complete paralysis of this nerve) in terms of whether it is mild, moderate, moderately severe, or severe.

The Veteran is hereby advised that failure to report for this scheduled VA examination, without good cause, may have detrimental consequences on this pending claim.  38 C.F.R. § 3.655.

5.  A VA compensation examination also is needed to reassess the severity of the Veteran's headaches (migraines with a history of tension headaches).  The claims file, including a complete copy of this remand, must be made available to and reviewed by the examiner 

for the pertinent medical and other history of this condition.  Any and all indicated studies should be performed.

Based on the examination results and a longitudinal review of the claims file, the examiner should describe the frequency and duration of the Veteran's headaches and any manifestations of them.  To this end, the examiner should indicate whether there are characteristic prostrating attacks and, if there are, the frequency and duration of them and the extent of any associated economic impact.

6.  Upon completion of this further development, readjudicate these claims in light of the additional evidence.  If the claims are not granted to the Veteran's satisfaction, send him and his representative a SSOC and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of these claims.

The Veteran has the right to submit additional evidence and argument concerning the claims the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


